 1

 2                              UNITED STATES DISTRICT COURT
 3                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                    OAKLAND DIVISION
 5

 6 ROBERT W. JOHNSON,                                 Case No: 19-cv-05789 SBA
 7                Plaintiff,                          JUDGMENT
 8         vs.
 9 PERFORMANT RECOVERY INC., et al.,

10                Defendants.
11
           In accordance with the Court’s Order Dismissing Action, Dkt. 28, and pursuant to
12
     Federal Rule of Civil Procedure 58, the Court hereby enters a final judgment of dismissal.
13
           IT IS SO ORDERED.
14
     Dated: 1/30/20                                  ______________________________
15                                                   SAUNDRA BROWN ARMSTRONG
16                                                   Senior United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
